       Case 3:21-cv-00654-LC-EMT Document 9 Filed 06/15/21 Page 1 of 2



                                                                          Page 1 of 2
                 UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORID
                          PENSACOLA DIVISION

JON SANDERSON CHRIS HAIL,
Inmate No. 0H4408,
      Plaintiff,

vs.                                             Case No.: 3:21cv654/LAC/EMT

TENTH JUDICIAL SAO, et al.,
    Defendants.
                                       /

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on April

30, 2021 (ECF No. 6). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

5) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE pursuant to

U.S.C. § 1915(g) based on Plaintiff’s failure to pay the filing fee at the time he
        Case 3:21-cv-00654-LC-EMT Document 9 Filed 06/15/21 Page 2 of 2



                                                                             Page 2 of 2

initiated the action and pursuant to 28 U.S.C. § 1915A(b)(1) as malicious.

       3.     The clerk of court is directed to enter judgment in accordance with

this order and close the case.

       DONE AND ORDERED this 15th day of June, 2021.



                               s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv654/LAC/EMT
